Malone Jr., J.
*1522After OCFS published interim 2010 chargeback rates, petitioner — which comprises one social services district — commenced this CPLR article 78 proceeding contending that the interim rates are affected by an error of law, arbitrary and capricious and an abuse of discretion because the rates allegedly include costs not authorized by statute, and because the methodology of calculation and the underlying data have not been disclosed. Supreme Court granted respondents’ pre-answer motion to dismiss the petition on the ground that the claim is not ripe, and petitioner appeals.
At oral argument on this matter, petitioner conceded that OCFS has now definitively determined the final chargeback rates for 2010. Accordingly, this appeal is moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; Matter of Kaye v Whalen, 56 AD2d 111, 115 [1977], affd 44 NY2d 754 [1978]), and does not fall within the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d at 714-715).
Mercure, J.P., Lahtinen, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.